                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         WILLIAM RAY BARTON,
                                  11                                                     Case No. 19-00074 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF TRANSER
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14     SAN JOAQUIN,
                                  15                   Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner at the California Men’s Colony State Prison in San Luis
                                  19   Obispo, has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254,
                                  20   challenging the lawfulness of his state conviction. Venue for a habeas action is proper in
                                  21   either the district of confinement or the district of conviction, 28 U.S.C. § 2241(d). Here,
                                  22   Petitioner is challenging his conviction out of San Joaquin County, (Pet. at 2), which lies
                                  23   within the venue of the Eastern District of California. See 28 U.S.C. § 84(b). Therefore,
                                  24   the preferred venue for this action is in that district and not in this one. See id.; Habeas
                                  25   L.R. 2254-3(a)(1). Accordingly, this case is TRANSFERRED to the United States District
                                  26   Court for the Eastern District of California. See 28 U.S.C. § 1406(a); Habeas L.R. 2254-
                                  27   3(b)(1).
                                  28   ///
                                   1            The Clerk shall terminate all pending motions and transfer the entire file to the
                                   2   Eastern District of California.
                                   3            IT IS SO ORDERED.
                                   4           January 22, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                   5
                                                                                           United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       PRO-SE\BLF\HC.19\00074Barton_transfer(ED)

                                  26

                                  27

                                  28                                                   2
